         Case 6:13-bk-14147-KJ         Doc 74        Filed 10/03/19   Page 1 of 29




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


In re:                                                  Case No. 6:13-bk-14147-CCJ
                                                        Chapter 13
MUNDEN, MARGIE EVELYN
         Debtor       /


   MOTION FOR SANCTIONS AGAINST BSI FINANCIAL SERVICES, AS
    SERVICING AGENT FOR U.S. BANK TRUST, N.A., AS TRUSTEE OF
BUNGALOWSERIES F TRUST #9752 AND TO DEEM MORTGAGE CURRENT


         COMES NOW the Debtor, MARGIE EVELYN MUNDEN, by and through the

undersigned attorney, and files this Motion for Sanctions against BSI

Financial Services, as Servicing Agent for U.S. Bank Trust, N.A., as Trustee of

Bungalow Series F Trust ("Creditor") #9752 and to Deem Mortgage Current and in

support states:

         1.       On November 16, 2013, this case was filed under Chapter 13.

         2.       On March 19, 2014, Federal National Mortgage Association filed a

                  secured proof of claim #8-1 in the amount of $315,909.55 with a secured

                  arrearage in the amount of $11,436.09.

         3.       On May 15, 2014, Federal National Mortgage Association filed a Notice

                  of Post-petition Mortgage Fees, Expenses and Charges related to Claim

                  #8-1 in the amount of $1,231.50.

         4.       On September 16, 2014, the Court entered an Order Confirming Chapter

                  13 Plan (Doc #34); on November 17, 2014, the Court entered an Order
Case 6:13-bk-14147-KJ      Doc 74     Filed 10/03/19     Page 2 of 29



      Granting Motion to Modify Confirmed Plan (Doc #37); on January 19,

      2017, the Court entered an Order Granting Motion to Modify Confirmed

      Plan (Doc #43); and on June 6, 2017, the Court entered an Order Granting

      Motion to Modify Confirmed Plan (Doc #48).

5.    On June 21, 2017, a Notice of Transfer/Assignment of Claim was filed

      by US Bank Trust N.A., as trustee of Bungalow Series F Trust, c/o BSI

      Financial Services (Doc #49) (hereafter “Creditor”).

6.    On September 18, 2018, the Court entered an Order Granting Motion to

      Modify Confirmed Plan (Doc #54) which was the Final Order Granting

      Motion to Modify entered in this Case.

7.    The Order Granting Motion to Modify Confirmed Plan (Doc #54)

      allowed Claim #8-1 as follows: Regular monthly mortgage payments

      total of $86,750.31 (Court Claim #8); a gap payment in the amount of

      $1226.09 (Court Claim #208); post-petition fees in the amount of

      $1,026.25 (Court Claim #308); and post-petition arrears/escrow in the

      amount of $27,947.64 (Court Claim #408).

8.    On February 13, 2019 Order of Discharge was entered by the Court.

9.    On February 20, 2019 Trustee filed notice of Final cure payment Related

      to Claim #8-1 which reflected that the Creditor had received $86,750.31

      for Claim #8-1; $1,226.09 for Claim #208; $1,026.25 for Claim #308; and

      $27,947.64 for Claim #408.

10.   On March 13, 2019, the Creditor filed a Response to Notice of Final

      Cure Payment Related to Claim #8 reflecting “Creditor states that the

      debtor(s) are current with all post-petition payments consistent with
Case 6:13-bk-14147-KJ       Doc 74     Filed 10/03/19   Page 3 of 29



      §1322(b)(5) of the Bankruptcy Codes, including all fess, charges,

      expenses, escrow and costs”.

11.   The Response further states that the next post-petition payment due from

      the Debtor was on February 1, 2019.

12.   After completion of the plan payments, the Debtor began to make timely

      payments directly to Creditor.

13.   As of the date of this motion, the Debtor made the following payments:

      $2,389.93 in January, February, and March 2019 for a total post-petition

      in the amount of $7,169.79.

14.   In January of 2019, the Debtor reached out to Creditor to verify the current

      mortgage payment.      She was informed at that time by representative

      named “Duke” that no payment had been received for her account since

      August 2018. He stated that she needed to pay an amount in excess of

      $14,000.00 to bring the loan current and offered to allow her to pay it

      over the phone at that time.
15.   In April of 2019, Creditor sent the Debtor a mortgage statement that reflected

      that a total due of $3,661.38 which included current payment of $1,939.43,

      "Post-Petition Amount" of $1,721.95 and "BKY" costs of $75.00. See Exhibit

      A.
16.   In June of 2019, Creditor sent the Debtor a mortgage statement that reflected

      Debtor had total due of $13,159.59 which included other fees in the amount of

      $1,164.70. See Exhibit B.



17.   Attorney for the Debtor tried resolving the issue with multiple phone
Case 6:13-bk-14147-KJ       Doc 74     Filed 10/03/19     Page 4 of 29



      calls to Creditor and e-mails to the Attorney for BSI. E-mails assured the

      Debtor’s attorney that the situation was being reviewed but weeks passed

      without resolution. See Exhibit C.

18.   In June of 2019, Creditor sent a letter to the Debtor reflecting that her loan

      was delinquent in the amount of $11,312.35. See Exhibit D.

19.   On July 11, 2019, Creditor sent to the Debtor a Notice of Defual

      and Intent to Accelerate. The Notice stated Debtor owed one payment

      of $2389.93 (an amount which has never been the payment due), four payments

      of $1,939.43 and one payment of $1,847.24 for a total due of $12,301.39.

      See Exhibit E.
20.   On August 22, 2019, Creditr sent another Notice of Default and Intent to

      Accelerate the loan after Debtor's attorney was assured that the account

      was placed on hold. The Notice reflected the Debtor owed three

      payments of $1,939.43 and two payments of $1,847.24,

      plus late charges of $306.50 and “Other Fees” of $1,663.50. See Exhibit

      F.
21.   The only notice of mortgage payment changed filed with the Court was

      on January 18, 2017 which reflected Debtor’s regular monthly mortgage

      payment to be $1,910.84.

22.   The Debtor and Debtor’s undersigned attorney has attempted to resolve

      the issues with the Creditor and its attorney without success.

23.   The Creditor attempting to collect additional funds from the Debtor after

      the Discharge has been entered is a direct and willful violation of the

      Discharge.
Case 6:13-bk-14147-KJ       Doc 74     Filed 10/03/19     Page 5 of 29



24.   The Debtor requests that the Creditor update its records to reflect that

      upon the completion of the plan the Debtor’s mortgage was current and

      that the first payment due after the completion of the plan was February

      1, 2019.

25.   The Debtor requests the Creditor apply the payments made directly

      by the Debtor beginning in January 2019 be applied to the February,

      March, and April 2019 payments.

26.   The Debtor requests that all funds ($1,437.27) above the regular monthly

      mortgage payment of $1,910.84 be applied to principal.

27.   The Debtor requests that the payments for May, June, July, August,

      September and October 2019, each in the amount of $1,910.84 and

      totaling $11,465.04 be allowed to be paid to bring the loan current

      through October and due for November 1, 2019.

28.   The Debtor requests that no additional fees and late charges be allowed

      as an attempt in good faith was made to pay the loan after the completion of plan

      and the Debtor made timely payments directly to the Creditor.
29.   Despite numerous phone calls and emails to resolve this issue the

      Creditor fails to cooperate in order to resolve the issues. The Debtor’s

      undersigned attorney and his staff has expended over 10 hours to resolve

      this issue without success.

30.   The Debtor’s attorney asserts that this issue has caused the Debtor undue

      stress and requests that she be awarded financial sanctions.

31.   The Debtor requests that the Creditor pay Debtor's attorney’s fees and costs

      associated with the resolution of this issue in the amount of $5,000.00.
       Case 6:13-bk-14147-KJ          Doc 74     Filed 10/03/19     Page 6 of 29



      WHEREFORE, the Debtor respectfully prays that this Honorable Court will

deem the mortgage with Creditor current; that Creditor immediately update the

mortgage account to reflect the Debtor was current upon completion of the plan and

that payments received in January, February and March 2019 be properly applied with

the overpayment of $1,437.27 be applied to principal; and that the Court will grant

Debtor financial sanctions and award Debtor’s attorney fees and cost associated with bringing

this action in the amount of $5,000.00 and grant any further relief the Court may deem

just and proper.

                                             Respectfully Submitted

                                             /s/ SAMUEL R. PENNINGTON
                                             Samuel R. Pennington
                                             PENNINGTON LAW FIRM, PA
                                             Florida Bar No. 779326
                                             303 N. Texas Ave.
                                             Tavares, FL 32778
                                             Phone 352-508-8277
                                             Fax 352508-5796
                                             Attorneys for Debtors


                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been
provided on October 3, 2019:
via electronic transmission to:
Laurie K. Weatherford, Chapter 13 Trustee;
via U.S. Mail postage prepaid to: Michelle R. Ghidotti-Gonsalves, Esq., Authorized
agent for US Bank Trust, NA, as Trustee of Bungalow Series F Trust, Ghidotti Berger
LLP, 1920 Old Tustin Ave., Santa Ana, CA 92705;
Chase A. Berger, Esq., Berger Firm P.A., 3050 Biscayne Blvd. Suite 402, Miami,
Florida 33137;
Karin Murphy c/o BSI Financial Services, 1425 Greenway Dr., Suite 400, Irving, TX
75038;
Debtor, Margie Evelyn Munden, 313 Speyside Lane, Apopka, FL 32712

                              /s/ SAMUEL R. PENNINGTON
                              SAMUEL R. PENNINGON, ESQ
                   Exhibit
Case 6:13-bk-14147-KJ   DocA 74   Filed 10/03/19   Page 7 of 29
                        Exhibit B
Case 6:13-bk-14147-KJ   Doc 74 Filed 10/03/19   Page 8 of 29
                           Case 6:13-bk-14147-KJExhibit
                                                   DocC74                        Filed 10/03/19           Page 9 of 29


adixon@penningtonlawfirmpa.com

From:                                      Angelica Reyes <areyes@ghidottiberger.com>
Sent:                                      Wednesday, July 17, 2019 10:44 AM
To:                                        adixon@penningtonlawfirmpa.com; info@penningtonlawfirmpa.com
Cc:                                        Bryant Jaquez; Kristin Zilberstein
Subject:                                   RE: Munden, Margie 13-14147


Good Morning, thank you so much. I have forward to my client to make sure these payments have been applied
correctly.

I have also spoke to the Foreclosure and Legal team and advised they are not to be sending any acceleration letters nor
pre-foreclosure.

Thank you,




This e-mail and any files transmitted with it are confidential and intended solely for the use of the individual or entity to whom they are addressed. If
you have received this e-mail in error or are not the named addressee you should not disseminate, distribute or copy this e-mail. Please notify the
sender immediately via e-mail if you have received this e-mail by mistake and delete this e-mail from your system. If you are not the intended
recipient you are notified that disclosing, copying, distributing or taking any action in reliance on the contents of this informatio n is STRICTLY
PROHIBITED. Ghidotti Berger accepts no liability for the content of this e-mail, or for the consequences of any actions taken on the basis of the
information provided. WARNING: Although Ghidotti Berger has taken reasonable precautions to ensure no viruses are present, computer viruses
can be transmitted via e-mail. The company cannot accept responsibility for any loss or damage arising from the use of this e- mail or
attachments. The recipient should check this e-mail and any attachments for the presence of viruses. E- mail transmission cannot be guaranteed to
be secure or error-free as information could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. THIS LAW FIRM
MAY BE DEEMED A “DEBT COLLECTOR” UNDER THE FAIR DEBT COLLECTION PRACTICES ACT. ANY AND ALL INFORMATION OBTAINED MAY BE USED
FOR THE PURPOSE OF COLLECTING A DEBT. If you are currently pursuing loss mitigation with the creditor or a debtor in bankrupt cy or have been
discharged in bankruptcy, or are otherwise protected by a bankruptcy stay, this is NOT an attempt to collect a debt and is for informational purposes
only. You should consult legal counsel regarding your obligations, if any, to pay the mortgage loan.


From: adixon@penningtonlawfirmpa.com <adixon@penningtonlawfirmpa.com>
Sent: Wednesday, July 17, 2019 6:32 AM
To: Angelica Reyes <areyes@ghidottiberger.com>; info@penningtonlawfirmpa.com
Cc: Bryant Jaquez <bjaquez@ghidottiberger.com>; Kristin Zilberstein <kzilberstein@ghidottiberger.com>
Subject: RE: Munden, Margie 13-14147

I am attaching more information on the three payments our client sent directly to yours. We need to know how these
payments were applied.

Amy

From: Angelica Reyes <areyes@ghidottiberger.com>
Sent: Tuesday, July 16, 2019 6:35 PM
To: info@penningtonlawfirmpa.com; adixon@penningtonlawfirmpa.com
Cc: Bryant Jaquez <bjaquez@ghidottiberger.com>; Kristin Zilberstein <kzilberstein@ghidottiberger.com>
Subject: Re: Munden, Margie 13-14147
                                                                           1
                          Case 6:13-bk-14147-KJ                  Doc 74         Filed 10/03/19           Page 10 of 29

I will definitely take care of it and make sure they put this file on hold and everything is corrected
Thank you,

Angelica Reyes
Bankruptcy Manager
Ghidotti Berger, LLP

From: info@penningtonlawfirmpa.com <info@penningtonlawfirmpa.com>
Sent: Tuesday, July 16, 2019 3:06:37 PM
To: Angelica Reyes; adixon@penningtonlawfirmpa.com
Cc: Bryant Jaquez; Kristin Zilberstein
Subject: RE: Munden, Margie 13-14147

Attached.

From: Angelica Reyes [mailto:areyes@ghidottiberger.com]
Sent: Friday, July 12, 2019 3:29 PM
To: adixon@penningtonlawfirmpa.com; info@penningtonlawfirmpa.com
Cc: Bryant Jaquez; Kristin Zilberstein
Subject: RE: Munden, Margie 13-14147

Good Afternoon Amy, Attached please find the most current payment History and Payment due statement from our
client. They have advise thet the Loan is currently due for 04/01/2019 and that my client has only received 2 payments
from Debtor after the Notice of Final cure has been filed. They have updated their system and the new statement will
be sent within 7 – 10 Business Days to show the Loan due for 04/01/2019 unless a payment has been sent recently.

Please let me know if you need anything additional. We are working on preparing a response to your motion but
wanted to send you the documents in advance for your review.

Thank you,




This e-mail and any files transmitted with it are confidential and intended solely for the use of the individual or entity to whom they are addressed. If
you have received this e-mail in error or are not the named addressee you should not disseminate, distribute or copy this e-mail. Please notify the
sender immediately via e-mail if you have received this e-mail by mistake and delete this e-mail from your system. If you are not the intended
recipient you are notified that disclosing, copying, distributing or taking any action in reliance on the contents of this in formation is STRICTLY
PROHIBITED. Ghidotti Berger accepts no liability for the content of this e-mail, or for the consequences of any actions taken on the basis of the
information provided. WARNING: Although Ghidotti Berger has taken reasonable precautions to ensure no viruses are present, computer viruses
can be transmitted via e-mail. The company cannot accept responsibility for any loss or damage arising from the use of this e- mail or
attachments. The recipient should check this e-mail and any attachments for the presence of viruses. E-mail transmissio n cannot be guaranteed to
be secure or error-free as information could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. THIS LAW FIRM
MAY BE DEEMED A “DEBT COLLECTOR” UNDER THE FAIR DEBT COLLECTION PRACTICES ACT. ANY AND ALL INFORMATION OBTAINED MAY BE USED
FOR THE PURPOSE OF COLLECTING A DEBT. If you are currently pursuing loss mitigation with the creditor or a debtor in bankrupt cy or have been
discharged in bankruptcy, or are otherwise protected by a bankruptcy stay, this is NOT an attempt to collect a debt and is for informational purposes
only. You should consult legal counsel regarding your obligations, if any, to pay the mortgage loan.


From: adixon@penningtonlawfirmpa.com <adixon@penningtonlawfirmpa.com>
Sent: Tuesday, June 25, 2019 8:15 AM

                                                                           2
                          Case 6:13-bk-14147-KJ                  Doc 74         Filed 10/03/19           Page 11 of 29
To: Angelica Reyes <areyes@ghidottiberger.com>
Cc: Bryant Jaquez <bjaquez@ghidottiberger.com>; Kristin Zilberstein <kzilberstein@ghidottiberger.com>
Subject: RE: Munden, Margie 13-14147

Your response on June 17 stated that we would hear from you on this matter on June 18. Has there been any response
to the escalated matter from your client?

Amy Dixon
Paralegal, Pennington Law Firm

From: adixon@penningtonlawfirmpa.com [mailto:adixon@penningtonlawfirmpa.com]
Sent: Monday, June 17, 2019 1:52 PM
To: Angelica Reyes
Cc: Bryant Jaquez; Kristin Zilberstein
Subject: RE: Munden, Margie 13-14147

Our client has received paperwork stating that BSI will begin foreclosure on her property. This is extremely upsetting to
her in light of the fact that she has sent directly to BSI more than the amount due after the bankruptcy to date and the
fact that BSI’s response stated her account was current at the end of the bankruptcy. Everyone at BSI tells her that her
direct payments were applied to August and other months in 2018 and that the trustee never sent payments after July,
which is completely inaccurate. They are telling her she is over $13,000 in arrears.

Have you heard anything from the client?

Amy Dixon, Paralegal
Pennington Law Firm

Sent from Mail for Windows 10

From: Angelica Reyes
Sent: Thursday, June 13, 2019 9:30 AM
To: adixon@penningtonlawfirmpa.com
Cc: Bryant Jaquez; Kristin Zilberstein
Subject: RE: Munden, Margie 13-14147

Good Morning Amy, I am following up with my client. Will let you know shortly

Thank you,




This e-mail and any files transmitted with it are confidential and intended solely for the use of the individual or entity to whom they are addressed. If
you have received this e-mail in error or are not the named addressee you should not disseminate, distribute or copy this e-mail. Please notify the
sender immediately via e-mail if you have received this e-mail by mistake and delete this e-mail from your system. If you are not the intended
recipient you are notified that disclosing, copying, distributing or taking any action in reliance on the contents of this in formation is STRICTLY
PROHIBITED. Ghidotti Berger accepts no liability for the content of this e-mail, or for the consequences of any actions taken on the basis of the
information provided. WARNING: Although Ghidotti Berger has taken reasonable precautions to ensure no viruses are present, computer viruses
can be transmitted via e-mail. The company cannot accept responsibility for any loss or damage arising from the use of this e- mail or
attachments. The recipient should check this e-mail and any attachments for the presence of viruses. E-mail transmission cannot be guaran teed to
be secure or error-free as information could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. THIS LAW FIRM
                                                                           3
                          Case 6:13-bk-14147-KJ                  Doc 74         Filed 10/03/19           Page 12 of 29
MAY BE DEEMED A “DEBT COLLECTOR” UNDER THE FAIR DEBT COLLECTION PRACTICES ACT. ANY AND ALL INFORM ATION OBTAINED MAY BE USED
FOR THE PURPOSE OF COLLECTING A DEBT. If you are currently pursuing loss mitigation with the creditor or a debtor in bankrupt cy or have been
discharged in bankruptcy, or are otherwise protected by a bankruptcy stay, this is NOT an attempt to collect a debt and is for informational purposes
only. You should consult legal counsel regarding your obligations, if any, to pay the mortgage loan.


From: adixon@penningtonlawfirmpa.com <adixon@penningtonlawfirmpa.com>
Sent: Thursday, June 13, 2019 8:28 AM
To: Angelica Reyes <areyes@ghidottiberger.com>
Cc: Bryant Jaquez <bjaquez@ghidottiberger.com>; Kristin Zilberstein <kzilberstein@ghidottiberger.com>
Subject: RE: Munden, Margie 13-14147

Has there been any update in this matter?

Amy Dixon
Paralegal, Pennington Law Firm

From: Angelica Reyes [mailto:areyes@ghidottiberger.com]
Sent: Thursday, June 06, 2019 11:37 AM
To: adixon@penningtonlawfirmpa.com
Cc: Bryant Jaquez; Kristin Zilberstein
Subject: RE: Munden, Margie 13-14147

Good morning, we are in receipt of your email and we have reached out to our client to make sure the account is
reconciled correctly and we can provide Debtor/Borrower an accurate statement. We will advise as soon as we get a
response

Thank you,




This e-mail and any files transmitted with it are confidential and intended solely for the use of the individual or entity to whom they are addressed. If
you have received this e-mail in error or are not the named addressee you should not disseminate, distribute or copy this e-mail. Please notify the
sender immediately via e-mail if you have received this e-mail by mistake and delete this e-mail from your system. If you are not the intended
recipient you are notified that disclosing, copying, distributing or taking any action in reliance on the contents of this information is STRICTLY
PROHIBITED. Ghidotti Berger accepts no liability for the content of this e-mail, or for the consequences of any actions taken on the basis of the
information provided. WARNING: Although Ghidotti Berger has taken reasonable precautions to ensure no viruses are present, computer viruses
can be transmitted via e-mail. The company cannot accept responsibility for any loss or damage arising from the use of this e- mail or
attachments. The recipient should check this e-mail and any attachments for the presence of viruses. E- mail transmission cannot be guaranteed to
be secure or error-free as information could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. THIS LAW FIRM
MAY BE DEEMED A “DEBT COLLECTOR” UNDER THE FAIR DEBT COLLECTION PRACTICES ACT. ANY AND ALL INFORMATION OBTAINED MAY BE USED
FOR THE PURPOSE OF COLLECTING A DEBT. If you are currently pursuing loss mitigation with the creditor or a debtor in bankruptcy or have been
discharged in bankruptcy, or are otherwise protected by a bankruptcy stay, this is NOT an attempt to collect a debt and is fo r informational purposes
only. You should consult legal counsel regarding your obligations, if any, to pay the mortgage loan.


From: Michelle Ghidotti <mghidotti@ghidottiberger.com>


From: adixon@penningtonlawfirmpa.com <adixon@penningtonlawfirmpa.com>
Sent: Wednesday, June 05, 2019 12:25 PM
To: Michelle Ghidotti <mghidotti@ghidottiberger.com>
Subject: FW: Munden, Margie 13-14147
                                                                           4
                      Case 6:13-bk-14147-KJ           Doc 74      Filed 10/03/19   Page 13 of 29

Attached this time.

Sent from Mail for Windows 10

From: adixon@penningtonlawfirmpa.com
Sent: Wednesday, June 5, 2019 3:21 PM
To: mghidotti@ghidottiberger.com
Subject: Munden, Margie 13-14147

I am attaching your response to the notice of final cure in our client’s case.

She is having trouble with BSI. They are refusing to send her mortgage statements. She has made three payments (all
much higher than what her payment was supposed to be, but she has been unable to get them to tell her what her
payments needed to be) directly to the bank. They are stating that they applied those payments to payments from
August and November of 2018 because they did not receive any payments from the trustee after July 2018. This is
completely inaccurate. They are telling her that she owes $9765.83 to be current and that she is in pre-
foreclosure. She has made post-petition payments in the amount of over $7100.00

I feel like there is a disconnect somewhere in your client’s system and wanted to let you know what was going on.

Please let me know what I can provide to your office to help get this straightened out.

Amy Dixon
Paralegal, Pennington Law Firm

Sent from Mail for Windows 10




          Virus-free. www.avast.com




This email has been scanned for spam and viruses. Click here to report this email as spam.




This email has been scanned for spam and viruses. Click here to report this email as spam.


                                                              5
                   Exhibit
Case 6:13-bk-14147-KJ  Doc D 74   Filed 10/03/19   Page 14 of 29
Case 6:13-bk-14147-KJ   Doc 74   Filed 10/03/19   Page 15 of 29
Case 6:13-bk-14147-KJ   Doc 74   Filed 10/03/19   Page 16 of 29
Case 6:13-bk-14147-KJ   Doc 74   Filed 10/03/19   Page 17 of 29
Case 6:13-bk-14147-KJ   Doc 74   Filed 10/03/19   Page 18 of 29
Case 6:13-bk-14147-KJ   Doc 74   Filed 10/03/19   Page 19 of 29
Case 6:13-bk-14147-KJ   Doc 74   Filed 10/03/19   Page 20 of 29
Case 6:13-bk-14147-KJ   Doc 74   Filed 10/03/19   Page 21 of 29
Case 6:13-bk-14147-KJ   Doc 74   Filed 10/03/19   Page 22 of 29
Case 6:13-bk-14147-KJ   Doc 74 EFiled 10/03/19
                         Exhibit                 Page 23 of 29
Case 6:13-bk-14147-KJ   Doc 74   Filed 10/03/19   Page 24 of 29
Case 6:13-bk-14147-KJ   Doc 74   Filed 10/03/19   Page 25 of 29
Case 6:13-bk-14147-KJ   Doc 74   Filed 10/03/19   Page 26 of 29
Case 6:13-bk-14147-KJ   DocExhibit F 10/03/19
                            74 Filed            Page 27 of 29
Case 6:13-bk-14147-KJ   Doc 74   Filed 10/03/19   Page 28 of 29
Case 6:13-bk-14147-KJ   Doc 74   Filed 10/03/19   Page 29 of 29
